Title: To James Madison from David Stone, 24 February 1807
From: Stone, David
To: Madison, James



Dear Sir,
Windsor 24 February 1807.

I am happy so Soon to have it in my power to inform you that I understand from Mr. Joseph Bryan a neighbor of mine and respectable merchant of this place who has just returned from Ocracock whither he had been to attend the Sale of the Jacob and Cargo that your Wine and nuts with Some for Mr Jefferson on board the Same Vessel were without being sold placed in the hands of Mr. James Taylor Collector of Ocracock
I have the honor to be with the highest consideration Your Humble Servant

David Stone

